                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,
          Plaintiff,
    vs.                                                   Case No. 2:18-CV-01226-SMV-CG
PANHANDLE MAINTENANCE, LLC
          Defendant,
    vs.
3 BEAR DELAWARE OPERATING-NM, LLC,
          Third-Party Defendant.

               STIPULATED ORDER GRANTING JOINT MOTION TO STAY DEADLINE TO
                              CONSENT TO MAGISTRATE JUDGE

          THIS MATTER came before the Court on Plaintiff’s and Defendant’s Joint Motion to Stay

Deadline to Consent to Magistrate Judge. Having reviewed the Joint Motion the Court finds the

matter well taken, AND

          THE PARTIES’ JOINT MOTION IS GRANTED and the deadline for the parties to consent to

proceed to a magistrate judge is extended until February 8, 2019.

                                                     By: ___________________________________
                                                          The Honorable Stephan M. Vidmar
                                                          United States Magistrate Judge




Stipulated Order Granting Joint Motion to STay Deadline
to Consent to Magistrate Judge
Approved by:

HINKLE SHANOR LLP

By: /s/ ______________________________
     Lucas M. Williams
     P.O. Box 10
     Roswell, New Mexico 88202-0010
     (575) 622-6510 telephone
     (575) 623-9332 facsimile

Attorneys for Big Chief Plant Services, LLC

QUEENER LAW FIRM, P.C.

By: Approved via E-Mail 1/18/2019 _______
     Richard L. Queener
     1304 Pile St.
     Clovis, New Mexico 88101
     (575) 935-9400 telephone
     (575) 935-9401 facsimile

Attorneys for Panhandle Maintenance, LLC




Stipulated Order Granting Joint Motion to STay Deadline   Page 2 of 2
to Consent to Magistrate Judge
